     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARGARET BRANICK-ABILLA, CSBN 223600
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8929
 7          Facsimile: (415) 744-0134
            E-Mail: Margaret.Branick-Abilla@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                           FRESNO DIVISION
12
13   SUM WANG WONGSAVANH,                             )       Case No. 1:18-cv-01401-JDP
                                                      )
14                                                    )
                    Plaintiff,                        )       STIPULATION AND ORDER FOR
15                                                    )       EXTENSION OF TIME
            vs.
                                                      )
16                                                    )
     ANDREW SAUL,                                     )
17   Commissioner of Social Security,1                )
                                                      )
18                                                    )
                    Defendant.                        )
19
20          IT IS HEREBY STIPULATED, by and between the parties through their respective
21   counsel of record, with the Court’s approval, that Defendant shall have a 30-day extension of
22   time, from July 29, 2019 to August 28, 2019, to respond to Plaintiff’s Opening Brief. All other
23   dates in the Court’s Scheduling Order shall be extended accordingly.
24          This is Defendant’s first request for an extension of time. Defendant respectfully
25   requests this extension because counsel requires additional time to review the substantial
26   administrative record (almost 1800 pages), to evaluate the issues raised in Plaintiff’s Brief, to
27   1
       Andrew Saul is now the Commissioner of Social Security and is automatically substituted in
28   this action pursuant to Fed. R. Civ. P. 25(d). See also 42 U.S.C. § 405(g) (action survives
     regardless of any change in the person occupying the office of Commissioner of Social Security).


                                                          1
 1   determine whether options exist for settlement, and to prepare Defendant’s response if settlement
 2   is not possible. Defendant’s counsel also needs additional time to respond effectively to
 3   Plaintiff’s Brief in the instant case because she has many briefs due in July and August in other
 4   district court and appellate court cases. Plaintiff does not oppose the requested extension.
 5                                         Respectfully submitted,
 6
     Dated: July 25, 2019                  PENA & BROMBERG, PLC
 7
 8                                     By: /s/ Jonathan O. Pena*
 9                                         JONATHAN O. PENA
                                           Attorneys for Plaintiff
10                                         [*As authorized by e-mail on July 25, 2019]
11
12   Dated: August 2, 2019                        McGREGOR W. SCOTT
                                           United States Attorney
13                                         DEBORAH LEE STACHEL
                                           Regional Chief Counsel, Region IX
14
                                           Social Security Administration
15
16                                     By: /s/ Margaret Branick-Abilla
17                                        MARGARET BRANICK-ABILLA
                                          Special Assistant United States Attorney
18                                        Attorneys for Defendant
19
                                              ORDER
20
21
     IT IS SO ORDERED.
22
23
     Dated:     August 2, 2019
24                                                        UNITED STATES MAGISTRATE JUDGE

25
26
27
28



                                                      2
